DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

Applicant has amended the claims.  In order to address these amendments prior art Munshi (2005/0108576) has been added to the claims.  Please see the rejections that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2013/0155954), and further in view of Zhang (2013/0170347) and further in view of Wu (2015/0304825) and further in view of Munshi (2005/0108576).

(See Wang fig. 2; MTC-IWF (e.g. first network node); WTRU (e.g. UE); Application servers, 260; MME/SGSN (e.g. second node))
at least one processor; and
	at least one memory coupled to the at least one processor, the at least one memory storing instructions that, if executed by the at least one processor, cause the at least one processor to: (MTC-IWF has a processor executing an algorithm stored in memory)
receive a message from an Services Capability Server (SCS), the message including data and a UE ID corresponding to the UE, and (See Wang para. 96; MTC-IWF receives requests (e.g. message) from SCS; para. 124, fig. 4; message format; MTC device id (e.g. UE id); message container content (e.g. data))
deliver each message to the UE via the second network node based on the determination. (See Wang para. 102; MTC-IWF delivers messages over T5 interface; fig. 2 T5a,b connected to MME/SGSN (e.g. second node) based on factors (such as load))
Wang does not explicitly disclose wherein network node delivers a message immediately or after a designated time delay based upon received information.  However, Zhang does disclose wherein network node delivers a message immediately (See Zhang para. 66; priority parameter high (e.g. send immediately); parameter is received information; see also para. 70; para. 80; delay period (e.g. designated time delay) then send request)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Wang to include the teaching of wherein network node delivers a message immediately or after a designated time delay based upon received information of Zhang with the motivation being to optimize network performance (e.g. sending info when a device is available to receive) and further to optimize scheduling (e.g. high priority messages sent first; other messages delayed) and further to save battery power (e.g. not waking up MTC devices when the messages are not important).
Wang discloses wherein the SCS is connected to multiple Application servers.  (See Wang para. 54)  Wang in view of Zhang does not explicitly disclose wherein the IWF receives the message from the application servers.  However, Wu does disclose wherein the IWF receives the message from the application servers.  (See Wu para. 10, lines 18-19; received from application server)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Wang in view of Zhang to include the teaching of wherein the IWF receives the message from the application servers of Wu with the motivation being to allow application servers to be able to communicate with IWF to setup and maintain services and further to allow execution of data at the server and permit requests when additional data is needed from MTC.
(See Munshi para. 56; packet is encrypted (e.g. confidentiality protection) and has a checksum (e.g. integrity protection))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Wang in view of Zhang in view of Wu to include the teaching of wherein the connection between two nodes has integrity protection and confidentiality protection of Munshi with the motivation being to detect errors or corrupt data to allow for retransmission quickly and further to only allow authorized devices/users to retrieve sensitive data. 

	Regarding claim 31, Wang in view of Zhang in view of Wu in view of Munshi discloses the first network node according to claim 30, wherein the received information is a tolerance time or a level. (See Zhang para. 66; priority parameter high (e.g. send immediately); parameter is received information; see also para. 70; para. 80; delay period (e.g. designated time delay) then send request)  The motivation being to optimize network performance (e.g. sending info when a device is available to receive) and further to optimize scheduling (e.g. high priority messages sent first; other messages delayed) and further to save battery power (e.g. not waking up MTC devices when the messages are not important).


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2013/0155954), and further in view of Zhang (2013/0170347) and further in view of Wu (2015/0304825) and further in view of Munshi (2005/0108576).

Regarding claim 32, Wang discloses a method of data transmission management for a first network node in a mobile communication system, the mobile communication system including User Equipment (UE), a second network node for mobility management, and multiple application servers, the method comprising: (See Wang fig. 2; MTC-IWF (e.g. first network node); WTRU (e.g. UE); Application servers, 260; MME/SGSN (e.g. second node))
receive a message from an Services Capability Server (SCS), each message having confidentiality and integrity protection and including data and a UE ID corresponding to the UE, and (See Wang para. 96; MTC-IWF receives requests (e.g. message) from SCS; para. 124, fig. 4; message format; authorization or security code (e.g. confidentiality and integrity protection); MTC device id (e.g. UE id); message container content (e.g. data))
deliver each message to the UE via the second network node based on the determination. (See Wang para. 102; MTC-IWF delivers messages over T5 interface; fig. 2 T5a,b connected to MME/SGSN (e.g. second node) based on factors (such as load))
Wang does not explicitly disclose wherein network node delivers a message immediately or after a designated time delay based upon received information.  However, Zhang does disclose wherein network node delivers a message immediately or after a designated time delay based upon received information.  (See Zhang para. 66; priority parameter high (e.g. send immediately); parameter is received information; see also para. 70; para. 80; delay period (e.g. designated time delay) then send request)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Wang to include the teaching of wherein network node delivers a message immediately or after a designated time delay based upon received information of Zhang with the motivation being to optimize network performance (e.g. sending info when a device is available to receive) and further to optimize scheduling (e.g. high priority messages sent first; other messages delayed) and further to save battery power (e.g. not waking up MTC devices when the messages are not important).
Wang discloses wherein the SCS is connected to multiple Application servers.  (See Wang para. 54)  Wang in view of Zhang does not explicitly disclose wherein the IWF receives the message from the application servers.  However, Wu does disclose wherein the IWF receives the message from the application servers.  (See Wu para. 10, lines 18-19; received from application server)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Wang in view of Zhang to include the teaching of wherein the IWF receives the message from the application servers of Wu with the motivation being to allow application servers to be able to communicate with IWF to setup and maintain services and further to allow execution of data at the server and permit requests when additional data is needed from MTC.
	Wang in view of Zhang in view of Wu do not explicitly disclose wherein the connection between two nodes has integrity protection and confidentiality protection.  However, Munshi does disclose wherein the connection between two nodes has integrity protection and confidentiality protection.  (See Munshi para. 56; packet is encrypted (e.g. confidentiality protection) and has a checksum (e.g. integrity protection))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang in view of Zhang in view of Wu to include the teaching of wherein the connection between two nodes has integrity protection and confidentiality protection of Munshi with the motivation being to detect errors or corrupt data to allow for retransmission quickly and further to only allow authorized devices/users to retrieve sensitive data. 

	Regarding claim 33, Wang in view of Zhang in view of Wu in view of Munshi discloses the method according to claim 32, wherein the received information is a tolerance time or a level.  (See Zhang para. 66; priority parameter high (e.g. send immediately); parameter is received information; see also para. 70; para. 80; delay period (e.g. designated time delay) then send request)  The motivation being to optimize network performance (e.g. sending info when a device is available to receive) and further to optimize scheduling (e.g. high priority messages sent first; other messages delayed) and further to save battery power (e.g. not waking up MTC devices when the messages are not important).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461